Citation Nr: 1816452	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right fifth toe disorder, to include as secondary to the Veteran's service-connected hyperkeratosis of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is in the Veteran's file. 

In December 2013 and September 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's claimed right fifth toe disorder is not related to the Veteran's active duty service and has not been caused or made worse by her service-connected hyperkeratosis of the feet.


CONCLUSION OF LAW

The criteria for service connection for a right fifth toe disorder, to include as secondary to the Veteran's service-connected hyperkeratosis of the feet, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

A review of the claims file shows that attempts have been made to obtain a medical examination and opinion in relation to the claim, but the Veteran has failed to report to the examinations.  In December 2013, the Board remanded the issue on appeal to afford the Veteran a VA examination.  The Veteran was scheduled for an examination in April 2014, but failed to report.  The claim was returned the Board.  In its September 2016 decision and remand, the Board noted that the Veteran had indicated that she did not drive and was unable to report to a VA examination if scheduled in the early morning.  The Board again remanded that Veteran's appeal to afford her the opportunity to receive a VA examination scheduled for later in the day.  The Board noted that failure to present for a VA examination without good cause results in a decision based upon the evidence of record.  38 C.F.R. § 3.655.

A review of the file shows that the Veteran failed to report for her scheduled VA examination in November 2016.  The record also shows that an April 2017 correspondence was sent to the Veteran to find out if she would like to reschedule her examination.  No response was received.  

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While VA does have a duty to assist the Veteran in the development of the claim, that duty is not limitless, and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board has no legal recourse but to decide the Veteran's claim on basis of the existing record.   

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that her right fifth toe disorder is due to her active duty service.  She has also asserted that her toe condition is due to her service-connected hyperkeratosis of the right foot.  

Service treatment records dated in July 1983 show complaints of painful calluses of both great toes.  The medical note indicates that part of the cuticle of the right 5th toe was removed.  

A December 2006 VA Operation Report shows that the Veeran underwent surgery for a deformed fifth toe with dorsolateral keratosis of the right foot.  An August 2007 VA treatment note reflects that the Veteran complained of pain in the lateral side of the right fifth toe.  She noted an inability to flex or contract the toe.  Tenderness was found upon examination.  A diagnosis of fibrosis and pseudofusion IP joint fifth toe right foot was provided.   

A February 2010 VA medical opinion shows that based on a review of the claims file, the VA examiner determined that it did not appear that the Veteran's surgery was due to the calluses, but due to the deformity of her foot.  It was noted that the calluses may have developed over the years.  The VA examiner stated that she was unable to state whether these were the same calluses that the Veteran had in service in 1983.  The VA examiner noted that based on the lack of medical evidence, an opinion could not be rendered.  The issue could not be resolved without resorting to mere speculation.  

As noted above, the Board attempted to schedule the Veteran for two separate VA examinations to determine the nature and etiology of her claimed right fifth toe disorder, but the Veteran failed to report for the appointments.  

In light of the evidence detailed above, the Board finds that service connection must be denied for a right fifth toe disorder, to include as secondary to the Veteran's service-connected hyperkeratosis of the feet.  The Board acknowledges the Veteran's contentions that her claimed right fifth toe disorder is due to active duty, to include having to wear leather boots that would rub against her feet, and in the alternative, that her claimed disorder is due to a service-connected disability.  See February 2012 hearing transcript.  The Board does not doubt the credibility of the Veteran's reports as she can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, this matter is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 137,7 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to have the training or credentials to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Although the Board recognizes that a lay person may competently report subjective feelings, here, the Board looks to the medical evidence of record to determine whether a current right fifth toe disorder exists and if so, whether it is related to service or in the alterntive, related to a service-connected disablity.  A review of the record shows that there is no medical evidence of record which reflects a causal relationship or nexus between the right fifth toe disorder and service or to the service-connected hyperkeratosis of the feet disability.  Thus, service connection on a direct or secondary basis is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right fifth toe disorder, to include as secondary to the Veteran's service-connected hyperkeratosis of the feet, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


